United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Capitol Heights, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0039
Issued: May 7, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 5, 2018 appellant filed a timely appeal from a July 12, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained an
injury on May 14, 2018 in the performance of duty, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the July 12, 2018 decision, OWCP received additional evidence and appellant
submitted evidence on appeal. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is
limited to the evidence in the case record that was before OWCP at the time of its final decision. Evidence not before
OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is
precluded from reviewing this additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On June 1, 2018 appellant, then a 43-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on May 14, 2018 he injured his neck when he tripped and fell while he
was being chased by a dog while in the performance of duty. He related the specific address where
he fell and noted that the incident occurred at 1:30 p.m. On the reverse side of the claim form the
employing establishment indicated that appellant was injured in the performance of duty and had
been transported by ambulance to a hospital for surgery.
In a development letter dated June 11, 2018, OWCP advised appellant that additional
factual and medical evidence was necessary to establish his claim. It provided a questionnaire for
completion. OWCP afforded appellant 30 days to provide the requested information.
Appellant submitted hospital discharge and follow-up instructions dated May 14 and
20, 2018. Neither document was signed.
In a physical therapy report dated May 25, 2018, Emmanuel Moses, a physical therapist,
noted a diagnosis of other traumatic nondisplaced spondylolisthesis of fifth cervical vertebra.
By decision dated July 12, 2018, OWCP denied appellant’s traumatic injury claim finding
that the evidence submitted was insufficient to establish that the event occurred as he described,
and that he had not submitted medical evidence to establish a diagnosed medical condition causally
related to the alleged employment incident. It concluded, therefore, that appellant had not met the
requirements to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the performance of
duty, it must first be determined whether fact of injury has been established. A fact of injury
determination is based on two elements. First, the employee must submit sufficient evidence to
establish that he or she actually experienced the employment incident at the time, place, and in the
3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

2

manner alleged. Second, the employee must submit sufficient evidence, generally only in the form
of medical evidence, to establish that the employment incident caused a personal injury. An
employee may establish that the employment incident occurred as alleged, but fail to show that a
medical condition relates to the employment incident.6
An employee has the burden of proof to establish the occurrence of an injury at the time,
place, and in the manner alleged, by a preponderance of the reliable, probative, and substantial
evidence. An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury in the performance of duty, as alleged, but the employee’s
statements must be consistent with surrounding facts and circumstances and his or her subsequent
course of action.7 An employee has not met his or her burden of proof to establish the occurrence
of an injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim. Such circumstances as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury, and failure to
obtain medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statement in determining whether a prima facie case has been established. An employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the
compensable employment factors.10 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty, and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11
ANALYSIS
The Board finds that appellant has met his burden of proof to establish that the May 14,
2018 employment incident occurred in the performance of duty, as alleged. However, the Board
also finds that appellant has not met his burden of proof to establish a diagnosed medical condition
causally related to the accepted May 14, 2018 employment incident.

6

Id.

7

T.M., Docket No. 17-1194 (issued February 4, 2019); see Gene A. McCracken, Docket No. 93-2227 (issued
March 9, 1995).
8

T.M., id.; see Constance G. Patterson, 41 ECAB 206 (1989); Thelma S. Buffington, 34 ECAB 104 (1982).

9

E.J., Docket No. 18-0207 (issued July 13, 2018); A.D., 58 ECAB 149 (2006).

10

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2008).

11

P.R., Docket No. 18-0737 (issued November 2, 2018).

3

On his claim form appellant alleged that on May 14, 2018 he sustained a neck injury when
a dog chased him and he tripped and fell while in the performance of duty. He related the specific
address and time of the incident. On the reverse side of the claim form the employing
establishment noted that appellant was injured in the performance of duty and had been transported
to a hospital. In its July 12, 2018 decision, OWCP related that appellant had not submitted
sufficient evidence to establish that the event occurred as he described, and noted that appellant
had not responded to a questionnaire in order to substantiate the factual portion of his claim.
However, the Board finds that the evidence does not contain inconsistencies sufficient to cast
serious doubt on appellant’s version of the occurrence of the employment incident. As noted, an
employee’s statement alleging that an injury occurred at a given time and in a given manner is of
great probative value and will stand unless refuted by strong and persuasive evidence.12 The Board
finds that appellant’s allegations of sustaining a neck injury due to falling after being chased by a
dog have not been refuted by strong or persuasive evidence and there are no inconsistencies to cast
doubt on his version of the employment incident.13 Therefore, the Board finds that appellant has
met his burden of proof to establish that this incident occurred in the performance of duty on
May 14, 2018, as alleged.
In response to OWCP’s June 10, 2018 development letter, appellant submitted unsigned
hospital discharge and follow-up instructions dated May 14 and 20, 2018. Regarding unsigned
medical reports, the Board has explained that it is unknown whether the author of the report is a
physician. Therefore, as the Board has held, a report that is unsigned or bears an illegible signature
lacks proper identification and cannot be considered probative medical evidence.14 Thus, these
reports are of little probative value to establish appellant’s claim.
Appellant submitted a physical therapy report dated May 25, 2018 from Mr. Moses.
However, physical therapists are not considered physicians as defined under FECA and thus their
reports do not constitute competent medical evidence.15
The record before the Board also does not contain rationalized medical opinion evidence
establishing that appellant’s alleged condition was causally related to the accepted May 14, 2018
employment incident. OWCP advised appellant that it was his responsibility to provide a
comprehensive medical report, which described his symptoms, test results, diagnosis, history of
treatment, and a physician’s opinion, with medical reasons, on the cause of his conditions.
Appellant has not submitted sufficient medical documentation in response to OWCP’s request.

12

See supra note 7.

13

C.V., Docket No. 15-0615 (issued September 13, 2016).

14

See L.M., Docket No. 18-0473 (issued October 22, 2018).

15
5 U.S.C. § 8101(2); J.L., 17-1207 (issued December 8, 2017); David P. Sawchuck,, 57 ECAB 316, 322
n.11 (2006)

4

An award of compensation may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of causal relationship.16 Thus, the Board finds that appellant failed to meet
his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish an incident in the
performance of duty on May 14, 2018, as alleged. However, the Board also finds that he has not
met his burden of proof to establish a diagnosed medical condition causally related to the accepted
May 14, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the July 12, 2018 decision of the Office of Workers’
Compensation Programs is affirmed as modified.
Issued: May 7, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16
See B.A., Docket No. 17-1130 (issued November 24, 2017); S.S., 59 ECAB 315 (2008); J.M., 58 ECAB 303
(2007); Donald W. Long, 41 ECAB 142 (1989).

5

